— Judgment unanimously affirmed. Memorandum: Defendant correctly contends that the trial court erred in failing to instruct the jury that the individual who purchased drugs from him was his accomplice (see, CPL 60.22; People v Arnott, 143 AD2d 761, 763; People v Webster, 123 AD2d 488; People v Tune, 103 AD2d 990, 991-992). Inas*584much as defense counsel failed to object to the court’s charge, that issue has not been preserved for our review (see, CPL 470.05 [2]). Because defendant’s conviction did not rest substantially on the accomplice’s testimony, we decline to consider this error as a matter of discretion in the interest of justice (see, CPL 470.15 [6]; cf., People v Strawder, 124 AD2d 758, 759).
The remaining contentions raised by defendant have not been preserved for appellate review and we decline to reach them in the interest of justice. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.